
  Iran (Islamic Republic of) 1979 (rev. 1989)
  
  

  

  


Preamble


In the Name of Allah, the Compassionate, the Merciful


We sent aforetime Our apostles with clear signs, and sent down with them the Book and the Balance that men may uphold justice... (57:25)


The Constitution of the Islamic Republic of Iran sets forth the cultural, social, political, and economic institutions of Iranian society on the basis of Islamic principles and norms, which represent the earnest aspiration of the Islamic Ummah. This basic aspiration was made explicit by the very nature of the great Islamic Revolution of Iran, as well as the course of the Muslim people's struggle, from its beginning until victory, as reflected in the decisive and forceful slogans raised by all segments of the populations. Now, at the threshold of this great victory, our nation, with all its being, seeks its fulfilment.


The basic characteristic of this revolution, which distinguishes it from other movements that have taken place in Iran during the past hundred years, is its ideological and Islamic nature. After experiencing the anti-despotic constitutional movement and the anticolonialist movement centred on the nationalization of the oil industry, the Muslim people of Iran learned from this costly experience that the obvious and fundamental reason for the failure of those movements was their lack of an ideological basis. Although the Islamic line of thought and the direction provided by militant religious leaders played an essential role in the recent movements, nonetheless, the struggles waged in the course of those movements quickly fell into stagnation due to departure from genuine Islamic positions. Thus it was that the awakened conscience of the nation, under the leadership of the eminent marji' al-taqlid, Ayatullah al-'Uzma Imam Khumaynî, came to perceive the necessity of pursuing an authentically Islamic and ideological line in its struggles. And this time, the militant 'ulama' of the country, who had always been in the forefront of popular movements, together with the committed writers and intellectuals, found new impetus by following his leadership. (The beginning of the most recent movement of the Iranian people is to be put at 1382 of the lunar Islamic calendar, corresponding to 1341 of the solar Islamic calendar [1962 of the Christian calendar]).



The Dawn of the Movement


The devastating protest of Imam Khumaynî against the American conspiracy known as the "White Revolution", which was a step intended to stabilize the foundations of despotic rule and to reinforce the political, cultural, and economic dependence of Iran on world imperialism, brought into being a united movement of the people and, immediately afterwards, a momentous revolution of the Muslim nation in the month of Khurdad, 1342 [June 1963]. Although this revolution was drowned in blood, in reality it heralded the beginning of the blossoming of a glorious and massive uprising, which confirmed the central role of Imam Khumaynî as an Islamic leader. Despite his exile from Iran after his protest against the humiliating law of capitulation (which provided legal immunity for American advisers), the firm bond between the Imam and the people endured, and the Muslim nation, particularly committed intellectuals and militant 'ulama', continued their struggle in the face of banishment and imprisonment, torture and execution.


Throughout this time, the conscious and responsible segment of society was bringing enlightenment to the people from the strongholds of the mosques, centres of religious teaching, and universities. Drawing inspiration from the revolutionary and fertile teachings of Islam, they began the unrelenting yet fruitful struggle of raising the level of ideological awareness and revolutionary consciousness of the Muslim people. The despotic regime which had begun the suppression of the Islamic movement with barbaric attacks on the Faydiyyah Madrasah, Tehran University, and all other active centres of revolution, in an effort to evade the revolutionary anger of the people, resorted to the most savage and brutal measures. And in these circumstances, execution by firing squads, endurance of medieval tortures, and long terms of imprisonment were the price our Muslim nation had to pay to prove its firm resolve to continue the struggle. The Islamic Revolution of Iran was nurtured by the blood of hundreds of young men and women, infused with faith, who raised their cries of "Allahu Akbar" at daybreak in execution yards, or were gunned down by the enemy in streets and marketplaces. Meanwhile, the continuing declarations and messages of the Imam that were issued on various occasions, extended and deepened the consciousness and determination of the Muslim nation to the utmost.



Islamic Government


The plan of the Islamic government based upon wilayat al-faqih, as proposed by Imam Khumaynî at the height of the period of repression and strangulation practised by the despotic regime, produced a new specific, and streamlined motive for the Muslim people, opening up before them the true path of Islamic ideological struggle, and giving greater intensity to the struggle of militant and committed Muslims both within the country and abroad.


The movement continued on this course until finally popular dissatisfaction and intense rage of the public caused by the constantly increasing repression at home, and the projection of the struggle at the international level after exposure of the regime by the 'ulama' and militant students, shook the foundations of the regime violently. The regime and its sponsors were compelled to decrease the intensity of repression and to "liberalize" the political atmosphere of the country. This, they imagined, will serve as a safety valve, which would prevent their eventual downfall. But the people, aroused, conscious, and resolute under the decisive and unfaltering leadership of the Imam, embarked on a triumphant, unified, comprehensive, and countrywide uprising.



The Wrath of the People


The publication of an outrageous article meant to malign the revered 'ulama' and in particular Imam Khumaynî on 15 Day, 1356 [January 7, 1978] by the ruling regime accelerated the revolutionary movement and caused an outburst of popular outrage across the country. The regime attempted to quell the volcano of the people's anger by drowning the protest and uprising in blood, but the bloodshed only quickened the pulse rate of the Revolution. The seventh-day and fortieth-day commemorations of the martyrs of the Revolution, like a series of steady heartbeats, gave greater vitality, intensity, vigour, and solidarity to this movement all over the country. In the course of this popular movement, the employees of all government establishments took an active part in the effort to overthrow the tyrannical regime by calling a general strike and participating in street demonstrations. The widespread solidarity of men and women of all segments of society and of all political and religious factions, played a clearly determining role in the struggle. Especially the women were actively and massively present in a most conspicuous manner at all stages of this great struggle. The common sight of mothers with infants in their arms rushing towards the scene of battle and in front of the barrels of machine-guns indicated the essential and decisive role played by this major segment of society in the struggle.



The Price the Nation Paid


After slightly more than a year of continuous and unrelenting struggle, the sapling of the Revolution, watered by the blood of more than 60,000 martyrs and 100,000 wounded and disabled, not to mention billions of tumans' worth of property damage, came to bear fruit amidst the cries of "Independence! Freedom! Islamic government!" This great movement, which attained victory through reliance upon faith, unity, and the decisiveness of its leadership at every critical and sensitive juncture, as well as the self-sacrificing spirit of the people, succeeded in upsetting all the calculations of imperialism and destroying all its connections and institutions, thereby opening a new chapter in the history of all embracing popular revolutions of the world.


Bahman 21 and 22, 1357 [February 12 and 13, 1979] witnessed the collapse of the monarchical regime; domestic tyranny and foreign domination, both of which were based upon it, were shattered. This great success proved to be the vanguard of Islamic government--a long-cherished desire of the Muslim people--and brought with it the glad tidings of final victory.


Unanimously, and with the participation of the maraji' al-taqlid, the 'ulama' of Islam, and the leadership, the Iranian people declared their final and firm decision, in the referendum on the Islamic Republic, to bring about a new political system, that of the Islamic Republic. A 98.2% majority of the people voted for this system. The Constitution of the Islamic Republic of Iran, setting forth as it does the political, social, cultural, and economic institutions and their relations that are to exist in society, must now provide for the consolidation of the foundations of Islamic government, and propose the plan of a new system of government to be erected on the ruins of the previous taghuti order.



The Form of Government in Islam


In the view of Islam, government does not derive from the interests of a class, nor does it serve the domination of an individual or a group. It represents rather the crystallization of the political ideal of a people who bear a common faith and common outlook, taking an organized form in order to initiate the process of intellectual and ideological evolution towards the final goal, i.e., movement towards Allah. Our nation, in the course of its revolutionary developments, has cleansed itself of the dust and impurities that accumulated during the taghuti past and purged itself of foreign ideological influences, returning to authentic intellectual standpoints and world-view of Islam. It now intends to establish an ideal and model society on the basis of Islamic norms. The mission of the Constitution is to realize the ideological objectives of the movement and to create conditions conducive to the development of man in accordance with the noble and universal values of Islam.


With due attention to the Islamic content of the Iranian Revolution, which has been a movement aimed at the triumph of all the mustad'afun over the mustakbirun, the Constitution provides the necessary basis for ensuring the continuation of the Revolution at home and abroad. In particular, in the development of international relations, the Constitution will strive with other Islamic and popular movements to prepare the way for the formation of a single world community (in accordance with the Qur'anic verse "This your community is a single community, and I am your Lord, so worship Me" [21:92]), and to assure the continuation of the struggle for the liberation of all deprived and oppressed peoples in the world.


With due attention to the essential character of this great movement, the Constitution guarantees the rejection of all forms of intellectual and social tyranny and economic monopoly, and aims at entrusting the destinies of the people to the people themselves in order to break completely with the system of oppression. (This is in accordance with the Qur'anic verse "He removes from them their burdens and the fetters that were upon them" [7:157]).


In creating, on the basis of ideological outlook, the political infrastructures and institutions that are the foundation of society, the righteous will assume the responsibility of governing and administering the country (in accordance with the Qur'anic verse "Verily My righteous servants shall inherit the earth" [21:105]). Legislation setting forth regulations for the administration of society will revolve around the Qur'an and the Sunnah. Accordingly, the exercise of meticulous and earnest supervision by just, pious, and committed scholars of Islam (al-fuqaha' al-'udul) is an absolute necessity. In addition, the aim of government is to foster the growth of man in such a way that he progresses towards the establishment of a Divine order (in accordance with the Qur'anic phrase "And toward God is the journeying" [3:28]); and to create favourable conditions for the emergence and blossoming of man's innate capacities, so that the theomorphic dimensions of the human being are manifested (in accordance with the injunction of the Prophet (S), "Mould yourselves according to the Divine morality"); this goal cannot be attained without the active and broad participation of all segments of society in the process of social development.


With due attention to this goal, the Constitution provides the basis of such participation by all members of society at all stages of the political decision-making process on which the destiny of the country depends. In this way, during the course of human development towards perfection, each individual will himself be involved in, and responsible for the growth, advancement, and leadership of society. Precisely in this lies the realization of the government of the mustad'afun upon the earth (in accordance with the Qur'anic verse "And we wish to show favour to those who have been oppressed upon earth, and to make them leaders and the inheritors" [28:5]).



The Wilayah of the Just Faqih


In keeping with the principles of governance [wilayat al-'amr] and the perpetual necessity of leadership [imamah], the Constitution provides for the establishment of leadership by a faqih possessing the necessary qualifications [jami' al-shara'it.] and recognized as leader by the people (this is in accordance with the hadith "The direction of [public] affairs is in the hands of those who are learned concerning God and are trustworthy in matters pertaining to what He permits and forbids" [Tuhaf al-'uqul, p. 176]). Such leadership will prevent any deviation by the various organs of State from their essential Islamic duties.



The Economy is a Means Not an End


In strengthening the foundations of the economy, the fundamental consideration will be fulfillment of the material needs of man in the course of his overall growth and development. This principle contrasts with other economic systems, where the aim is concentration and accumulation of wealth and maximization of profit. In materialist schools of thought, the economy represents an end in itself, so that it comes to be a subversive and corrupting factor in the course of man's development. In Islam, the economy is a means, and all that is required of a means is that it should be an efficient factor contributing to the attainment of the ultimate goal.


From this viewpoint, the economic programme of Islam consists of providing the means needed for the emergence of the various creative capacities of the human being. Accordingly, it is the duty of the Islamic government to furnish all citizens with equal and appropriate opportunities, to provide them with work, and to satisfy their essential needs, so that the course of their progress may be assured.



Woman in the Constitution


Through the creation of Islamic social infrastructures, all the elements of humanity that hitherto served the multifaceted foreign exploitation shall regain their true identity and human rights. As a part of this process, it is only natural that women should benefit from a particularly large augmentation of their rights, because of the greater oppression that they suffered under the taghuti regime.


The family is the fundamental unit of society and the main centre for the growth and edification of human being. Compatibility with respect to belief and ideal, which provides the primary basis for man's development and growth, is the main consideration in the establishment of a family. It is the duty of the Islamic government to provide the necessary facilities for the attainment of this goal. This view of the family unit delivers woman from being regarded as an object or as an instrument in the service of promoting consumerism and exploitation. Not only does woman recover thereby her momentous and precious function of motherhood, rearing of ideologically committed human beings, she also assumes a pioneering social role and becomes the fellow struggler of man in all vital areas of life. Given the weighty responsibilities that woman thus assumes, she is accorded in Islam great value and nobility.



An Ideological Army


In the formation and equipping of the country's defence forces, due attention must be paid to faith and ideology as the basic criteria. Accordingly, the Army of the Islamic Republic of Iran and the Islamic Revolutionary Guards Corps are to be organized in conformity with this goal, and they will be responsible not only for guarding and preserving the frontiers of the country, but also for fulfilling the ideological mission of jihad in God's way; that is, extending the sovereignty of God's law throughout the world (this is in accordance with the Qur'anic verse "Prepare against them whatever force you are able to muster, and strings of horses, striking fear into the enemy of God and your enemy, and others besides them" [8:60]).



The Judiciary in the Constitution


The judiciary is of vital importance in the context of safeguarding the rights of the people in accordance with the line followed by the Islamic movement, and the prevention of deviations within the Islamic nation. Provision has therefore been made for the creation of a judicial system based on Islamic justice and operated by just judges with meticulous knowledge of the Islamic laws. This system, because of its essentially sensitive nature and the need for full ideological conformity, must be free from every kind of unhealthy relation and connection (this is in accordance with the Qur'anic verse "When you judge among the people, judge with justice" [4:58]).



Executive Power


Considering the particular importance of the executive power in implementing the laws and ordinances of Islam for the sake of establishing the rule of just relations over society, and considering, too, its vital role in paving the way for the attainment of the ultimate goal of life, the executive power must work toward the creation of an Islamic society. Consequently, the confinement of the executive power within any kind of complex and inhibiting system that delays or impedes the attainment of this goal is rejected by Islam. Therefore, the system of bureaucracy, the result and product of taghuti forms of government, will be firmly cast away, so that an executive system that functions efficiently and swiftly in the fulfilment of its administrative commitments comes into existence.



MassCommunication Media


The mass-communication media, radio and television, must serve the diffusion of Islamic culture in pursuit of the evolutionary course of the Islamic Revolution. To this end, the media should be used as a forum for healthy encounter of different ideas, but they must strictly refrain from diffusion and propagation of destructive and anti-Islamic practices. It is incumbent on all to adhere to the principles of this Constitution, for it regards as its highest aim the freedom and dignity of the human race and provides for the growth and development of the human being. It is also necessary that the Muslim people should participate actively in the construction of Islamic society by selecting competent and believing [mu'min] officials and keeping close and constant watch on their performance. They may then hope for success in building an ideal Islamic society that can be a model for all people of the world and a witness to its perfection (in accordance with the Qur'anic verse "Thus We made you a median community, that you might be witnesses to men" [2:143]).



Representatives


The Assembly of Experts, composed of representatives of the people, completed its task of framing the Constitution, on the basis of the draft proposed by the government as well as all the proposals received from different groups of the people, in one hundred and seventy-five articles arranged in twelve chapters, on the eve of the fifteenth century after the migration of the Holy Prophet (peace and blessings be upon him and his Family), the founder of the redeeming school of Islam, and in accordance with the aims and aspirations set out above, with the hope that this century will witness the establishment of a universal government of the mustad'afun and the downfall of all the mustakbirun.



CHAPTER I. General Principles



Article 1


The form of government of Iran is that of an Islamic Republic, endorsed by the people of Iran on the basis of their longstanding belief in the sovereignty of truth and Qur'anic justice, in the referendum of Farwardîn 9 and 10 in the year 1358 of the solar Islamic calendar, corresponding to Jamadial-'Awwal 1 and 2 in the year 1399 of the lunar Islamic calendar [March 29 and 30, 1979], through the affirmative vote of a majority of 98.2% of eligible voters, held after the victorious Islamic Revolution led by the eminent marji' altaqlid, Ayatullah al-'Uzma Imam Khumayni.



Article 2


The Islamic Republic is a system based on belief in:







1.
the One God (as stated in the phrase "There is no god except Allah"), His exclusive sovereignty and the right to legislate, and the necessity of submission to His commands;






2.
Divine revelation and its fundamental role in setting forth the laws;






3.
the return to God in the Hereafter, and the constructive role of this belief in the course of man's ascent towards God;






4.
the justice of God in creation and legislation;






5.
continuous leadership (imamah) and perpetual guidance, and its fundamental role in ensuring the uninterrupted process of the revolution of Islam;






6.
the exalted dignity and value of man, and his freedom coupled with responsibility before God;




in which equity, justice, political, economic, social, and cultural independence, and national solidarity are secured by recourse to:







a.
continuous ijtihad of the fuqaha' possessing necessary qualifications, exercised on the basis of the Qur'an and the Sunnah of the Ma'sumun, upon all of whom be peace;






b.
sciences and arts and the most advanced results of human experience, together with the effort to advance them further;






c.
negation of all forms of oppression, both the infliction of and the submission to it, and of dominance, both its imposition and its acceptance.





Article 3


In order to attain the objectives specified in Article 2, the government of the Islamic Republic of Iran has the duty of directing all its resources to the following goals:







1.
the creation of a favourable environment for the growth of moral virtues based on faith and piety and the struggle against all forms of vice and corruption;






2.
raising the level of public awareness in all areas, through the proper use of the press, mass media, and other means;






3.
free education and physical training for everyone at all levels, and the facilitation and expansion of higher education;






4.
strengthening the spirit of inquiry, investigation, and innovation in all areas of science, technology, and culture, as well as Islamic studies, by establishing research centres and encouraging researchers;






5.
the complete elimination of imperialism and the prevention of foreign influence;






6.
the elimination of all forms of despotism and autocracy and all attempts to monopolize power;






7.
ensuring political and social freedoms within the framework of the law;






8.
the participation of the entire people in determining their political, economic, social, and cultural destiny;






9.
the abolition of all forms of undesirable discrimination and the provision of equitable opportunities for all, in both the material and intellectual spheres;






10.
the creation of a correct administrative system and elimination of superfluous government organizations;






11.
all round strengthening of the foundations of national defence to the utmost degree by means of universal military training for the sake of safeguarding the independence, territorial integrity, and the Islamic order of the country;






12.
the planning of a correct and just economic system, in accordance with Islamic criteria, in order to create welfare, eliminate poverty, and abolish all forms of deprivation with respect to food, housing, work, health care, and the provision of social insurance for all;






13.
the attainment of self-sufficiency in scientific, technological, industrial, agricultural, and military domains, and other similar spheres;






14.
securing the multifarious rights of all citizens, both women and men, and providing legal protection for all, as well as the equality of all before the law;






15.
the expansion and strengthening of Islamic brotherhood and public cooperation among all the people;






16.
framing the foreign policy of the country on the basis of Islamic criteria, fraternal commitment to all Muslims, and unsparing support to the mustad'afun of the world.





Article 4


All civil, penal, financial, economic, administrative, cultural, military, political, and other laws and regulations must be based on Islamic criteria. This principle applies absolutely and generally to all articles of the Constitution as well as to all other laws and regulations, and the fuqaha' of the Guardian Council are judges in this matter.



Article 5


During the Occultation of the Walial-'Asr (may God hasten his reappearance), the wilayah and leadership of the Ummah devolve upon the just ['adil] and pious [muttaqi] faqih, who is fully aware of the circumstances of his age; courageous, resourceful, and possessed of administrative ability, will assume the responsibilities of this office in accordance with Article 107.



Article 6


In the Islamic Republic of Iran, the affairs of the country must be administered on the basis of public opinion expressed by the means of elections, including the election of the President, the representatives of the Islamic Consultative Assembly, and the members of councils, or by means of referenda in matters specified in other articles of this Constitution.



Article 7


In accordance with the command of the Qur'an contained in the verse ('Their affairs are by consultations among them" [42:38]) and ("Consult them in affairs" [3:159]), consultative bodies--such as the Islamic Consultative Assembly, the Provincial Councils, and the City, Region, District, and Village Councils and the likes of the--are the decision-making and administrative organs of the country.


The nature of each of these councils, together with the manner of their formation, their jurisdiction, and scope of their duties and functions, is determined by the Constitution and laws derived from it.



Article 8


In the Islamic Republic of Iran, al-'amr bilma'ruf wa al-nahy 'an al-munkar is a universal and reciprocal duty that must be fulfilled by the people with respect to one another, by the government with respect to the people, and by the people with respect to the government. The conditions, limits, and nature of this duty will be specified by law. (This is in accordance with the Qur'anic verse: "The believers, men and women, are guardians of one another, they enjoin the good and forbid the evil" [9:71]).



Article 9


In the Islamic Republic of Iran, the freedom, independence, unity, and territorial integrity of the country are inseparable from one another, and their preservation is the duty of the government and all individual citizens. No individual, group, or authority, has the right to infringe in the slightest way upon the political, cultural, economic, and military independence or the territorial integrity of Iran under the pretext of exercising freedom. Similarly, no authority has the right to abrogate legitimate freedoms, not even by enacting laws and regulations for that purpose, under the pretext of preserving the independence and territorial integrity of the country.



Article 10


Since the family is the fundamental unit of Islamic society, all laws, regulations, and pertinent programmes must tend to facilitate the formation of a family, and to safeguard its sanctity and the stability of family relations on the basis of the law and the ethics of Islam.



Article 11


In accordance with the sacred verse of the Qur'an ("This your community is a single community, and I am your Lord, so worship Me" [21:92]), all Muslims form a single nation, and the government of the Islamic Republic of Iran has the duty of formulating its general policies with a view to cultivating the friendship and unity of all Muslim peoples, and it must constantly strive to bring about the political, economic, and cultural unity of the Islamic world.



Article 12


The official religion of Iran is Islam and the Twelver Ja'farî school [in usul al-Dîn and fiqh], and this principle will remain eternally immutable. Other Islamic schools, including the Hanafî, Shafi'î, Malikî, Hanbalî, and Zaydî, are to be accorded full respect, and their followers are free to act in accordance with their own jurisprudence in performing their religious rites. These schools enjoy official status in matters pertaining to religious education, affairs of personal status (marriage, divorce, inheritance, and wills) and related litigation in courts of law. In regions of the country where Muslims following any one of these schools of fiqh constitute the majority, local regulations, within the bounds of the jurisdiction of local councils, are to be in accordance with the respective school of fiqh, without infringing upon the rights of the followers of other schools.



Article 13


Zoroastrian, Jewish, and Christian Iranians are the only recognized religious minorities, who, within the limits of the law, are free to perform their religious rites and ceremonies, and to act according to their own canon in matters of personal affairs and religious education.



Article 14


In accordance with the sacred verse ("God does not forbid you to deal kindly and justly with those who have not fought against you because of your religion and who have not expelled you from your homes" [60:8]), the government of the Islamic Republic of Iran and all Muslims are duty-bound to treat non-Muslims in conformity with ethical norms and the principles of Islamic justice and equity, and to respect their human rights. This principle applies to all who refrain from engaging in conspiracy or activity against Islam and the Islamic Republic of Iran.



CHAPTER II. The Official Language, Script, Calendar, and Flag of the Country



Article 15


The official language and script of Iran, the lingua franca of its people, is Persian. Official documents, correspondence, and texts, as well as text-books, must be in this language and script. However, the use of regional and tribal languages in the press and mass media, as well as for teaching of their literature in schools, is allowed in addition to Persian.



Article 16


Since the language of the Qur'an and Islamic texts and teachings is Arabic, and since Persian literature is thoroughly permeated by this language, it must be taught after elementary level, in all classes of secondary school and in all areas of study.



Article 17


The official calendar of the country takes as its point of departure the migration of the Prophet of Islam God's peace and blessings upon him and his Family. Both the solar and lunar Islamic calendars are recognized, but government offices will function according to the solar calendar. The official weekly holiday is Friday.



Article 18


The official flag of Iran is composed of green, white and red colours with the special emblem of the Islamic Republic, together with the motto (Allahu Akbar).



CHAPTER III. The Rights of the People



Article 19


All people of Iran, whatever the ethnic group or tribe to which they belong, enjoy equal rights; and colour, race, language, and the like, do not bestow any privilege.



Article 20


All citizens of the country, both men and women, equally enjoy the protection of the law and enjoy all human, political, economic, social, and cultural rights, in conformity with Islamic criteria.



Article 21


The government must ensure the rights of women in all respects, in conformity with Islamic criteria, and accomplish the following goals:







1.
create a favourable environment for the growth of woman's personality and the restoration of her rights, both the material and intellectual;






2.
the protection of mothers, particularly during pregnancy and childrearing, and the protection of children without guardians;






3.
establishing competent courts to protect and preserve the family;






4.
the provision of special insurance for widows, and aged women and women without support;






5.
the awarding of guardianship of children to worthy mothers, in order to protect the interests of the children, in the absence of a legal guardian.





Article 22


The dignity, life, property, rights, residence, and occupation of the individual are inviolate, except in cases sanctioned by law.



Article 23


The investigation of individuals' beliefs is forbidden, and no one may be molested or taken to task simply for holding a certain belief.



Article 24


Publications and the press have freedom of expression except when it is detrimental to the fundamental principles of Islam or the rights of the public. The details of this exception will be specified by law.



Article 25


The inspection of letters and the failure to deliver them, the recording and disclosure of telephone conversations, the disclosure of telegraphic and telex communications, censorship, or the wilful failure to transmit them, eaves-dropping, and all forms of covert investigation are forbidden, except as provided by law.



Article 26


The formation of parties, societies, political or professional associations, as well as religious societies, whether Islamic or pertaining to one of the recognized religious minorities, is permitted provided they do not violate the principles of independence, freedom, national unity, the criteria of Islam, or the basis of the Islamic Republic. No one may be prevented from participating in the aforementioned groups, or be compelled to participate in them.



Article 27


Public gatherings and marches may be freely held, provided arms are not carried and that they are not detrimental to the fundamental principles of Islam.



Article 28


Everyone has the right to choose any occupation he wishes, if it is not contrary to Islam and the public interests, and does not infringe the rights of others. The government has the duty, with due consideration of the need of society for different kinds of work, to provide every citizen with the opportunity to work, and to create equal conditions for obtaining it.



Article 29


To benefit from social security with respect to retirement, unemployment, old age, disability, absence of a guardian, and benefits relating to being stranded, accidents, health services, and medical care and treatment, provided through insurance or other means, is accepted as a universal right.


The government must provide the foregoing services and financial support for every individual citizen by drawing, in accordance with the law, on the national revenues and funds obtained through public contributions.



Article 30


The government must provide all citizens with free education up to secondary school, and must expand free higher education to the extent required by the country for attaining self-sufficiency.



Article 31


It is the right of every Iranian individual and family to possess housing commensurate with his needs. The government must make land available for the implementation of this article, according priority to those whose need is greatest, in particular the rural population and the workers.



Article 32


No one may be arrested except by the order and in accordance with the procedure laid down by law. In case of arrest, charges with the reasons for accusation must, without delay, be communicated and explained to the accused in writing, and a provisional dossier must be forwarded to the competent judicial authorities within a maximum of twenty-four hours so that the preliminaries to the trial can be completed as swiftly as possible. The violation of this article will be liable to punishment in accordance with the law.



Article 33


No one can be banished from his place of residence, prevented from residing in the place of his choice, or compelled to reside in a given locality, except in cases provided by law.



Article 34


It is the indisputable right of every citizen to seek justice by recourse to competent courts. All citizens have right of access to such courts, and no one can be barred from courts to which he has a legal right of recourse.



Article 35


Both parties to a lawsuit have the right in all courts of law to select an attorney, and if they are unable to do so, arrangements must be made to provide them with legal counsel.



Article 36


The passing and execution of a sentence must be only by a competent court and in accordance with law.



Article 37


Innocence is to be presumed, and no one is to be held guilty of a charge unless his or her guilt has been established by a competent court.



Article 38


All forms of torture for the purpose of extracting confession or acquiring information are forbidden. Compulsion of individuals to testify, confess, or take an oath is not permissible; and any testimony, confession, or oath obtained under duress is devoid of value and credence. Violation of this article is liable to punishment in accordance with the law.



Article 39


All affronts to the dignity and repute of persons arrested, detained, imprisoned, or banished in accordance with the law, whatever form they may take, are forbidden and liable to punishment.



Article 40


No one is entitled to exercise his rights in a way injurious to others or detrimental to public interests.



Article 41


Iranian citizenship is the indisputable right of every Iranian, and the government cannot withdraw citizenship from any Iranian unless he himself requests it or acquires the citizenship of another country.



Article 42


Foreign nationals may acquire Iranian citizenship within the framework of the laws. Citizenship may be withdrawn from such persons if another State accepts them as its citizens or if they request it.



CHAPTER IV. Economy and Financial Affairs



Article 43


The economy of the Islamic Republic of Iran, with its objectives of achieving the economic independence of the society, uprooting poverty and deprivation, and fulfilling human needs in the process of development while preserving human liberty, is based on the following criteria:







1.
the provision of basic necessities for all citizens: housing, food, clothing, hygiene, medical treatment, education, and the necessary facilities for the establishment of a family;






2.
ensuring conditions and opportunities of employment for everyone, with a view to attaining full employment; placing the means of work at the disposal of everyone who is able to work but lacks the means, in the form of cooperatives, through granting interest free loans or recourse to any other legitimate means that neither results in the concentration or circulation of wealth in the hands of a few individuals or groups, nor turns the government into a major absolute employer. These steps must be taken with due regard for the requirements governing the general economic planning of the country at each stage of its growth;






3.
the plan for the national economy, must be structured in such a manner that the form, content, and hours of work of every individual will allow him sufficient leisure and energy to engage, beyond his professional endeavour, in intellectual, political, and social activities leading to all-round development of his self, to take active part in leading the affairs of the country, improve his skills, and to make full use of his creativity;






4.
respect for the right to choose freely one's occupation; refraining from compelling anyone to engage in a particular job; and preventing the exploitation of another's labour;






5.
the prohibition of infliction of harm and loss upon others, monopoly, hoarding, usury, and other illegitimate and evil practices;






6.
the prohibition of extravagance and wastefulness in all matters related to the economy, including consumption, investment, production, distribution, and services;






7.
the utilization of science and technology, and the training of skilled personnel in accordance with the developmental needs of the country's economy;






8.
prevention of foreign economic domination over the country's economy;






9.
emphasis on increase of agricultural, livestock, and industrial production in order to satisfy public needs and to make the country self-sufficient and free from dependence.





Article 44


The economy of the Islamic Republic of Iran is to consist of three sectors: state, cooperative, and private, and is to be based on systematic and sound planning.


The state sector is to include all large-scale and mother industries, foreign trade, major minerals, banking, insurance, power generation, dams and large-scale irrigation networks, radio and television, post, telegraph and telephone services, aviation, shipping, roads, railroads and the like; all these will be publicly owned and administered by the State.


The cooperative sector is to include cooperative companies and enterprises concerned with production and distribution, in urban and rural areas, in accordance with Islamic criteria.


The private sector consists of those activities concerned with agriculture, animal husbandry, industry, trade, and services that supplement the economic activities of the state and cooperative sectors.


Ownership in each of these three sectors is protected by the laws of the Islamic Republic, in so far as this ownership is in conformity with the other articles of this chapter, does not go beyond the bounds of Islamic law, contributes to the economic growth and progress of the country, and does not harm society.


The [precise] scope of each of these sectors, as well as the regulations and conditions governing their operation, will be specified by law.



Article 45


Public wealth and property, such as uncultivated or abandoned land, mineral deposits, seas, lakes, rivers and other public water-ways, mountains, valleys, forests, marshland, natural forests, unenclosed pastureland, legacies without heirs, property of undetermined ownership, and public property recovered from usurpers, shall be at the disposal of the Islamic government for it to utilize in accordance with the public interest. Law will specify detailed procedures for the utilization of each of the foregoing items.



Article 46


Everyone is the owner of the fruits of his legitimate business and labour, and no one may deprive another of the opportunity of business and work under the pretext of his right to ownership.



Article 47


Private ownership, legitimately acquired, is to be respected. The relevant criteria are determined by law.



Article 48


There must be no discrimination among the various provinces with regard to the exploitation of natural resources, utilization of public revenues, and distribution of economic activities among the various provinces and regions of the country, thereby ensuring that every region has access to the necessary capital and facilities in accordance with its needs and capacity for growth.



Article 49


The government has the responsibility of confiscating all wealth accumulated through usury, usurpation, bribery, embezzlement, theft, gambling, misuse of endowments, misuse of government contracts and transactions, the sale of uncultivated lands and other resources subject to public ownership, the operation of centres of corruption, and other illicit means and sources, and restoring it to its legitimate owner; and if no such owner can be identified, it must be entrusted to the public treasury. This rule must be executed by the government with due care, after investigation and furnishing necessary evidence in accordance with the law of Islam.



Article 50


The preservation of the environment, in which the present as well as the future generations have a right to flourishing social existence, is regarded as a public duty in the Islamic Republic. Economic and other activities that inevitably involve pollution of the environment or cause irreparable damage to it are therefore forbidden.



Article 51


No form of taxation may be imposed except in accordance with the law. Provisions for tax exemption and reduction will be determined by law.



Article 52


The annual budget of the country will be drawn up by the government, in the manner specified by law, and submitted to the Islamic Consultative Assembly for discussion and approval. Any change in the figures contained in the budget will be in accordance with the procedures prescribed by law.



Article 53


All sums collected by the government will be deposited into the government accounts at the central treasury, and all disbursements, within the limits of allocations approved, shall be made in accordance with law.



Article 54


The National Accounting Agency is to be directly under the supervision of the Islamic Consultative Assembly. Its organization and mode of operation in Tehran and at the provincial capitals, are to be determined by law.



Article 55


The National Accounting Agency will inspect and audit, in the manner prescribed by law, all the accounts of ministries, government institutions and companies as well as other organizations that draw, in any way, on the general budget of the country, to ensure that no expenditure exceeds the allocations approved and that all sums are spent for the specified purpose. It will collect all relevant accounts, documents, and records, in accordance with law, and submit to the Islamic Consultative Assembly a report for the settlement of each year's budget together with its own comments. This report must be made available to the public.



CHAPTER V. The Right of National Sovereignty and the Powers Deriving Therefrom



Article 56


Absolute sovereignty over the world and man belongs to God, and it is He Who has made man master of his own social destiny. No one can deprive man of this divine right, nor subordinate it to the vested interests of a particular individual or group. The people are to exercise this divine right in the manner specified in the following articles.



Article 57


The powers of government in the Islamic Republic are vested in the legislature, the judiciary, and the executive powers, functioning under the supervision of the absolute wilayat al-'amr and the Leadership of the Ummah, in accordance with the forthcoming articles of this Constitution. These powers are independent of each other.



Article 58


The functions of the legislature are to be exercised through the Islamic Consultative Assembly, consisting of the elected representatives of the people. Legislation approved by this body, after going through the stages specified in the articles below, is communicated to the executive and the judiciary for implementation.



Article 59


In extremely important economic, political, social, and cultural matters, the functions of the legislature may be exercised through direct recourse to popular vote through a referendum. Any request for such direct recourse to public opinion must be approved by two-thirds of the members of the Islamic Consultative Assembly.



Article 60


The functions of the executive, except in the matters that are directly placed under the jurisdiction of the Leadership by the Constitution, are to be exercised by the President and the ministers.



Article 61


The functions of the judiciary are to be performed by courts of justice, which are to be formed in accordance with the criteria of Islam, and are vested with the authority to examine and settle lawsuits, protect the rights of the public, dispense and enact justice, and implement the Divine limits [al-hudud al-'Ilahiyyah].



CHAPTER VI. The Legislative Power



SECTION 1. The Islamic Consultative Assembly



Article 62


The Islamic Consultative Assembly is constituted by the representatives of the people elected directly and by secret ballot.


The qualifications of voters and candidates, as well as the nature of election, will be specified by law.



Article 63


The term of membership in the Islamic Consultative Assembly is four years. Elections for each term must take place before the end of the preceding term, so that the country is never without an Assembly.



Article 64


There are to be two hundred seventy members of the Islamic Consultative Assembly which, keeping in view the human, political, geographic and other similar factors, may increase by not more than twenty for each ten-year period from the date of the national referendum of the year 1368 of the solar Islamic calendar.


The Zoroastrians and Jews will each elect one representative; Assyrian and Chaldean Christians will jointly elect one representative; and Armenian Christians in the north and those in the south of the country will each elect one representative.


The limits of the election constituencies and the number of representatives will be determined by law.



Article 65


After the holding of elections, sessions of the Islamic Consultative Assembly are considered legally valid when two-thirds of the total number of members are present. Drafts and bills will be approved in accordance with the code of procedure approved by it, except in cases where the Constitution has specified a certain quorum.


The consent of two-thirds of all members present is necessary for the approval of the code of procedure of the Assembly.



Article 66


The manner of election of the Speaker and the Presiding Board of the Assembly, the number of committees and their term of office, and matters related to conducting the discussions and maintaining the discipline of the Assembly will be determined by the code of procedure of the Assembly.



Article 67


Members of the Assembly must take the following oath at the first session of the Assembly and affix their signatures to its text:


In the Name of God, the Compassionate, the Merciful.


In the presence of the Glorious Qur'an, I swear by God, the Exalted and Almighty, and undertake, swearing by my own honour as a human being, to protect the sanctity of Islam and guard the accomplishments of the Islamic Revolution of the Iranian people and the foundations of the Islamic Republic; to protect, as a just trustee, the honour bestowed upon me by the people, to observe piety in fulfilling my duties as people's representative; to remain always committed to the independence and honour of the country; to fulfil my duties towards the nation and the service of the people; to defend the Constitution; and to bear in mind, both in speech and writing and in the expression of my views, the independence of the country, the freedom of the people, and the security of their interests.


Members belonging to the religious minorities will swear by their own sacred books while taking this oath.


Members not attending the first session will perform the ceremony of taking the oath at the first session they attend.



Article 68


In time of war and the military occupation of the country, elections due to be held in occupied areas or countrywide may be delayed for a specified period if proposed by the President of the Republic, and approved by three-fourths of the total members of the Islamic Consultative Assembly, with the endorsement of the Guardian Council. If a new Assembly is not formed, the previous one will continue to function.



Article 69


The deliberations of the Islamic Consultative Assembly must be open, and full minutes of them made available to the public by the radio and the official gazette. A closed session may be held in emergency conditions, if it is required for national security, upon the requisition of the President, one of the ministers, or ten members of the Assembly. Legislation passed at a closed session is valid only when approved by three-fourths of the members in the presence of the Guardian Council. After emergency conditions have ceased to exist, the minutes of such closed sessions, together with any legislation approved in them, must be made available to the public.



Article 70


The President, his deputies and the ministers have the right to participate in the open sessions of the Assembly either collectively or individually. They may also have their advisers accompany them. If the members of the Assembly deem it necessary, the ministers are obliged to attend. [Conversely], whenever they request it, their statements are to be heard.



SECTION 2. Powers and Authority of the Islamic Consultative Assembly



Article 71


The Islamic Consultative Assembly can establish laws on all matters, within the limits of its competence as laid down in the Constitution.



Article 72


The Islamic Consultative Assembly cannot enact laws contrary to the usul and ahkam of the official religion of the country or to the Constitution. It is the duty of the Guardian Council to determine whether a violation has occurred, in accordance with Article 96.



Article 73


The interpretation of ordinary laws falls within the competence of the Islamic Consultative Assembly. The intent of this Article does not prevent the interpretations that judges may make in the course of cassation.



Article 74


Government bills are presented to the Islamic Consultative Assembly after receiving the approval of the Council of Ministers. Members' bills may be introduced in the Islamic Consultative Assembly if sponsored by at least fifteen members.



Article 75


Members' bills and proposals and amendments to government bills proposed by members that entail the reduction of the public income or the increase of public expenditure may be introduced in the Assembly only if means for compensating for the decrease in income or for meeting the new expenditure are also specified.



Article 76


The Islamic Consultative Assembly has the right to investigate and examine all the affairs of the country.



Article 77


International treaties, protocols, contracts, and agreements must be approved by the Islamic Consultative Assembly.



Article 78


All changes in the boundaries of the country are forbidden, with the exception of minor amendments in keeping with the interests of the country, on condition that they are not unilateral, do not encroach on the independence and territorial integrity of the country, and receive the approval of four-fifths of the total members of the Islamic Consultative Assembly.



Article 79


The proclamation of martial law is forbidden. In case of war or emergency conditions akin to war, the government has the right to impose temporarily certain necessary restrictions, with the agreement of the Islamic Consultative Assembly. In no case can such restrictions last for more than thirty days; if the need for them persists beyond this limit, the government must obtain new authorization for them from the Assembly.



Article 80


The taking and giving of loans or grants-in-aid, domestic and foreign, by the government, must be approved by the Islamic Consultative Assembly.



Article 81


The granting of concessions to foreigners for the formation of companies or institutions dealing with commerce, industry, agriculture, services or mineral extraction, is absolutely forbidden.



Article 82


The employment of foreign experts is forbidden, except in cases of necessity and with the approval of the Islamic Consultative Assembly.



Article 83


Government buildings and properties forming part of the national heritage cannot be transferred except with the approval of the Islamic Consultative Assembly; that, too, is not applicable in the case of irreplaceable treasures.



Article 84


Every representative is responsible to the entire nation and has the right to express his views on all internal and external affairs of the country.



Article 85


The right of membership is vested with the individual, and is not transferable to others. The Assembly cannot delegate the power of legislation to an individual or committee. But whenever necessary, it can delegate the power of legislating certain laws to its own committees, in accordance with Article 72. In such a case, the laws will be implemented on a tentative basis for a period specified by the Assembly, and their final approval will rest with the Assembly.


Likewise, the Assembly may, in accordance with Article 72, delegate to the relevant committees the responsibility for permanent approval of articles of association of organizations, companies, government institutions, or organizations affiliated to the government and or invest the authority in the government. In such a case, the government approvals must not be inconsistent with the principles and commandments of the official religion in the country and or the Constitution which question shall be determined by the Guardian Council in accordance with what is stated in Article 96. In addition to this, the government approvals shall not be against the laws and other general rules of the country and, while calling for implementation, the same shall be brought to the knowledge of the Speaker of the Islamic Consultative Assembly for his study and indication that the approvals in question are not inconsistent with the aforesaid rules.



Article 86


Members of the Assembly are completely free in expressing their views and casting their votes in the course of performing their duties as representatives, and they cannot be prosecuted or arrested for opinions expressed in the Assembly or votes cast in the course of performing their duties as representatives.



Article 87


The President must obtain, for the Council of Ministers, after being formed and before all other business, a vote of confidence from the Assembly. During his incumbency, he can also seek a vote of confidence for the Council of Ministers from the Assembly on important and controversial issues.



Article 88


Whenever at least one-fourth of the total members of the Islamic Consultative Assembly pose a question to the President, or any one member of the Assembly poses a question to a minister on a subject relating to their duties, the President or the minister is obliged to attend the Assembly and answer the question. This answer must not be delayed more than one month in the case of the President and ten days in the case of the minister, except with an excuse deemed reasonable by the Islamic Consultative Assembly.



Article 89




1. Members of the Islamic Consultative Assembly can interpellate the Council of Ministers or an individual minister in instances they deem necessary. Interpellations can be tabled if they bear the signatures of at least ten members.


The Council of Ministers or interpellated minister must be present in the Assembly within ten days after the tabling of the interpellation in order to answer it and seek a vote of confidence. If the Council of Ministers or the minister concerned fails to attend the Assembly, the members who tabled the interpellation will explain their reasons, and the Assembly will declare a vote of no-confidence if it deems it necessary.


If the Assembly does not pronounce a vote of confidence, the Council of Ministers or the minister subject to interpellation is dismissed. In both cases, the ministers subject to interpellation cannot become members of the next Council of Ministers formed immediately afterwards.




2. In the event at least one-third of the members of the Islamic Consultative Assembly interpellate the President concerning his executive responsibilities in relation with the Executive Power and the executive affairs of the country, the President must be present in the Assembly within one month after the tabling of the interpellation in order to give adequate explanations in regard to the matters raised. In the event, after hearing the statements of the opposing and favouring members and the reply of the President, two thirds of the members of the Assembly declare a vote of no confidence, the same will be communicated to the Leadership for information and implementation of Section (10) of Article 110 of the Constitution.



Article 90


Whoever has a complaint concerning the work of the Assembly or the executive power, or the judicial power can forward his complaint in writing to the Assembly. The Assembly must investigate his complaint and give a satisfactory reply. In cases where the complaint relates to the executive or the judiciary, the Assembly must demand proper investigation in the matter and an adequate explanation from them, and announce the results within a reasonable time. In cases where the subject of the complaint is of public interest, the reply must be made public.



Article 91


With a view to safeguard the Islamic ordinances and the Constitution, in order to examine the compatibility of the legislations passed by the Islamic Consultative Assembly with Islam, a council to be known as the Guardian Council is to be constituted with the following composition:







1.
six 'adil fuqaha', conscious of the present needs and the issues of the day, to be selected by the Leader, and






2.
six jurists, specializing in different areas of law, to be elected by the Islamic Consultative Assembly from among the Muslim jurists nominated by the Head of the Judicial Power.





Article 92


Members of the Guardian Council are elected to serve for a period of six years, but during the first term, after three years have passed, half of the members of each group will be changed by lot and new members will be elected in their place.



Article 93


The Islamic Consultative Assembly does not hold any legal status if there is no Guardian Council in existence, except for the purpose of approving the credentials of its members and the election of the six jurists on the Guardian Council.



Article 94


All legislation passed by the Islamic Consultative Assembly must be sent to the Guardian Council. The Guardian Council must review it within a maximum of ten days from its receipt with a view to ensuring its compatibility with the criteria of Islam and the Constitution. If it finds the legislation incompatible, it will return it to the Assembly for review. Otherwise the legislation will be deemed enforceable.



Article 95


In cases where the Guardian Council deems ten days inadequate for completing the process of review and delivering a definite opinion, it can request the Islamic Consultative Assembly to grant an extension of the time limit not exceeding ten days.



Article 96


The determination of compatibility of the legislation passed by the Islamic Consultative Assembly with the laws of Islam rests with the majority vote of the fuqaha' on the Guardian Council; and the determination of its compatibility with the Constitution rests with the majority of all the members of the Guardian Council.



Article 97


In order to expedite the work, the members of the Guardian Council may attend the Assembly and listen to its debates when a government bill or a members' bill is under discussion. When an urgent government or members' bill is placed on the agenda of the Assembly, the members of the Guardian Council must attend the Assembly and make their views known.



Article 98


The authority of the interpretation of the Constitution is vested with the Guardian Council, which is to be done with the consent of three-fourths of its members.



Article 99


The Guardian Council has the responsibility of supervising the elections of the Assembly of Experts for Leadership, the President of the Republic, the Islamic Consultative Assembly, and the direct recourse to popular opinion and referenda.



CHAPTER VII. Councils



Article 100


In order to expedite social, economic, development, public health, cultural, and educational programmes and facilitate other affairs relating to public welfare with the cooperation of the people according to local needs, the administration of each village, division, city, municipality, and province will be supervised by a council to be named the Village, Division, City, Municipality, or Provincial Council. Members of each of these councils will be elected by the people of the locality in question.


Qualifications for the eligibility of electors and candidates for these councils, as well as their functions and powers, the mode of election, the jurisdiction of these councils, the hierarchy of their authority, will be determined by law, in such a way as to preserve national unity, territorial integrity, the system of the Islamic Republic, and the sovereignty of the central government.



Article 101


In order to prevent discrimination in the preparation of programmes for the development and welfare of the provinces, to secure the cooperation of the people, and to arrange for the supervision of coordinated implementation of such programmes, a Supreme Council of the Provinces will be formed, composed of representatives of the Provincial Councils.


Law will specify the manner in which this council is to be formed and the functions that it is to fulfil.



Article 102


The Supreme Council of the Provinces has the right within its jurisdiction, to draft bills and to submit them to the Islamic Consultative Assembly, either directly or through the government. These bills must be examined by the Assembly.



Article 103


Provincial governors, city governors, divisional governors, and other officials appointed by the government must abide by all decisions taken by the councils within their jurisdiction.



Article 104


In order to ensure Islamic equity and cooperation in chalking out the programmes and to bring about the harmonious progress of all units of production, both industrial and agricultural, councils consisting of the representatives of the workers, peasants, other employees, and managers, will be formed in educational and administrative units, units of service industries, and other units of a like nature, similar councils will be formed, composed of representatives of the members of those units.


The mode of the formation of these councils and the scope of their functions and powers, are to be specified by law.



Article 105


Decisions taken by the councils must not be contrary to the criteria of Islam and the laws of the country.



Article 106


The councils may not be dissolved unless they deviate from their legal duties. The body responsible for determining such deviation, as well as the manner for dissolving the councils and re-forming them, will be specified by law.


Should a council have any objection to its dissolution, it has the right to appeal to a competent court, and the court is duty-bound to examine its complaint outside the docket sequence.



CHAPTER VIII. The Leader or Leadership Council



Article 107


After the demise of the eminent marji' al-taqlid and great leader of the universal Islamic revolution, and founder of the Islamic Republic of Iran, Ayatullah al-'Uzma Imam Khumayni--quddisa sirruh al-sharif--who was recognised and accepted as marji' and Leader by a decisive majority of the people, the task of appointing the Leader shall be vested with the experts elected by the people. The experts will review and consult among themselves concerning all the fuqaha' possessing the qualifications specified in Articles 5 and 109. In the event they find one of them better versed in Islamic regulations, the subjects of the fiqh, or in political and social issues, or possessing general popularity or special prominence for any of the qualifications mentioned in Article 109, they shall elect him as the Leader. Otherwise, in the absence of such a superiority, they shall elect and declare one of them as the Leader. The Leader thus elected by the Assembly of Experts  shall assume all the powers of the wilayat al-amr and all the responsibilities arising therefrom.


The Leader is equal with the rest of the people of the country in the eyes of law.



Article 108


The law setting out the number and qualifications of the experts [mentioned in the preceding article], the mode of their election, and the code of procedure regulating the sessions during the first term must be drawn up by the fuqaha' on the first Guardian Council, passed by a majority of votes and then finally approved by the Leader of the Revolution. The power to make any subsequent change or a review of this law, or approval of all the provisions concerning the duties of the experts is vested in themselves.



Article 109


Following are the essential qualifications and conditions for the Leader:







a.
scholarship, as required for performing the functions of muftiin different fields of fiqh.






b.
Justice and piety, as required for the leadership of the Islamic Ummah.






c.
right political and social perspicacity, prudence, courage, administrative facilities and adequate capability for leadership.




In case of multiplicity of persons fulfilling the above qualifications and conditions, the person possessing the better jurisprudential and political perspicacity will be given preference.



Article 110


Following are the duties and powers of the Leadership:







1.
Delineation of the general policies of the Islamic Republic of Iran after consultation with the Nation's Exigency Council.






2.
Supervision over the proper execution of the general policies of the system.






3.
Issuing decrees for national referenda.






4.
Assuming supreme command of the armed forces.






5.
Declaration of war and peace, and the mobilization of the armed forces.






6.
Appointment, dismissal, and acceptance of resignation of:









a.
the fuqaha' on the Guardian Council.






b.
the supreme judicial authority of the country.






c.
the head of the radio and television network of the Islamic Republic of Iran.






d.
the chief of the joint staff.






e.
the chief commander of the Islamic Revolution Guards Corps.






f.
the supreme commanders of the armed forces.






7.
Resolving differences between the three wings of the armed forces and regulation of their relations.






8.
Resolving the problems, which cannot be solved by conventional methods, through the Nation's Exigency Council.






9.
Signing the decree formalizing the election of the President of the Republic by the people. The suitability of candidates for the Presidency of the Republic, with respect to the qualifications specified in the Constitution, must be confirmed before elections take place by the Guardian Council, and, in the case of the first term [of the Presidency], by the Leadership;






10.
Dismissal of the President of the Republic, with due regard for the interests of the country, after the Supreme Court holds him guilty of the violation of his constitutional duties, or after a vote of the Islamic Consultative Assembly testifying to his incompetence on the basis of Article 89 of the Constitution.






11.
Pardoning or reducing the sentences of convicts, within the framework of Islamic criteria, on a recommendation [to that effect] from the Head of judicial power. The Leader may delegate part of his duties and powers to another person.





Article 111


Whenever the Leader becomes incapable of fulfilling his constitutional duties, or loses one of the qualifications mentioned in Articles 5 and 109, or it becomes known that he did not possess some of the qualifications initially, he will be dismissed. The authority of determination in this matter is vested with the experts specified in Article 108.


In the event of the death, or resignation or dismissal of the Leader, the experts shall take steps within the shortest possible time for the appointment of the new Leader. Till the appointment of the new Leader, a council consisting of the President, head of the judiciary power, and a faqih from the Guardian Council, upon the decision of the Nation's Exigency Council, shall temporarily take over all the duties of the Leader. In the event, during this period, any one of them is unable to fulfil his duties for whatsoever reason, another person, upon the decision of majority of fuqaha' in the Nation's Exigency Council shall be elected in his place.


This council shall take action in respect of items 1,3,5, and 10, and sections d, e and f of item 6 of Article 110, upon the decision of three-fourths of the members of the Nation's Exigency Council.


Whenever the Leader becomes temporarily unable to perform the duties of leadership owing to his illness or any other incident, then during this period, the council mentioned in this Article shall assume his duties.



Article 112


Upon the order of the Leader, the Nation's Exigency Council shall meet at any time the Guardian Council judges a proposed bill of the Islamic Consultative Assembly to be against the principles of Shari'ah or the Constitution, and the Assembly is unable to meet the expectations of the Guardian Council. Also, the Council shall meet for consideration on any issue forwarded to it by the Leader and shall carry out any other responsibility as mentioned in this Constitution.


The permanent and changeable members of the Council shall be appointed by the Leader. The rules for the Council shall be formulated and approved by the Council members subject to the confirmation by the Leader.



CHAPTER IX. The Executive Power



SECTION 1. The Presidency



Article 113


After the office of Leadership, the President is the highest official in the country. His is the responsibility for implementing the Constitution and acting as the head of the executive, except in matters directly concerned with (the office of) the Leadership.



Article 114


The President is elected for a four-year term by the direct vote of the people. His reelection for a successive term is permissible only once.



Article 115


The President must be elected from among religious and political personalities possessing the following qualifications:


Iranian origin; Iranian nationality; administrative capacity and resourcefulness; a good past-record; trustworthiness and piety; convinced belief in the fundamental principles of the Islamic Republic of Iran and the official madhhab of the country.



Article 116


Candidates nominated for the post of President must declare their candidature officially. Law lays down the manner in which the President is to be elected.



Article 117


The President is elected by an absolute majority of votes polled by the voters. But if none of the candidates is able to win such a majority in the first round, voting will take place a second time on Friday of the following week. In the second round only the two candidates who received greatest number of votes in the first round will participate. If, however, some of the candidates securing greatest votes in the first round withdraw from the elections, the final choice will be between the two candidates who won greater number of votes than all the remaining candidates.



Article 118


Responsibility for the supervision of the election of the President lies with the Guardian Council, as stipulated in Article 99. But before the establishment of the first Guardian Council, however, it lies with a supervisory body to be constituted by law.



Article 119


The election of a new President must take place no later than one month before the end of the term of the outgoing President. In the interim period before the election of the new President and the end of the term of the outgoing President, the outgoing President will perform the duties of the President.



Article 120


In case any of the candidates whose suitability is established in terms of the qualifications listed above should die within ten days before polling day, the elections will be postponed for two weeks. If one of the candidates securing greatest number of votes dies in the intervening period between the first and second rounds of voting, the period for holding (the second round of) the election will be extended for two weeks.



Article 121


The President must take the following oath and affix his signature to it at a session of the Islamic Consultative Assembly in the presence of the head of the judicial power and the members of the Guardian Council:


In the Name of God, the Compassionate, the Merciful, I, as President, swear, in the presence of the Noble Qur'an and the people of Iran, by God, the Exalted and Almighty, that I will guard the official religion of the country, the order of the Islamic Republic and the Constitution of the country; that I will devote all my capacities and abilities to the fulfilment of the responsibilities that I have assumed; that I will dedicate myself to the service of the people, the honour of the country, the propagation of religion and morality, and the support of truth and justice, refraining from every kind of arbitrary behaviour; that I will protect the freedom and dignity of all citizens and the rights that the Constitution has accorded the people; that in guarding the frontiers and the political, economic, and cultural independence of the country I will not shirk any necessary measure; that, seeking help from God and following the Prophet of Islam and the infallible Imams (peace be upon them), I will guard, as a pious and selfless trustee, the authority vested in me by the people as a sacred trust, and transfer it to whomever the people may elect after me.



Article 122


The President, within the limits of his powers and duties, which he has by virtue of this Constitution or other laws, is responsible to the people, the Leader and the Islamic Consultative Assembly.



Article 123


The President is obliged to sign legislation approved by the Assembly or the result of a referendum, after the (related) legal procedures have been completed and it has been communicated to him. After signing, he must forward it to the responsible authorities for implementation.



Article 124


The President may have deputies for the performance of his constitutional duties.


With the approval of the President, the first deputy of the President shall be vested with the responsibilities of administering the affairs of the Council of Ministers and coordination of functions of other deputies.



Article 125


The President or his legal representative has the authority to sign treaties, protocols, contracts, and agreements concluded by the Iranian government with other governments, as well as agreements pertaining to international organizations, after obtaining the approval of the Islamic Consultative Assembly.



Article 126


The President is responsible for national planning and budget and state employment affairs and may entrust the administration of these to others.



Article 127


In special circumstances, subject to approval of the Council of Ministers, the President may appoint one or more special representatives with specific powers. In such cases, the decisions of his representative(s) will be considered as the same as those of the President and the Council of Ministers.



Article 128


The ambassadors shall be appointed upon the recommendation of the foreign minister and approval of the President. The President signs the credentials of ambassadors and receives the credentials presented by the ambassadors of the foreign countries.



Article 129


The award of state decorations is a prerogative of the President.



Article 130


The President shall submit his resignation to the Leader and shall continue performing his duties until his resignation is not accepted.



Article 131


In case of death, dismissal, resignation, absence, or illness lasting longer than two months of the President, or when his term in office has ended and a new president has not been elected due to some impediments, or similar other circumstances, his first deputy shall assume, with the approval of the Leader, the powers and functions of the President. The Council, consisting of the Speaker of the Islamic Consultative Assembly, head of the judicial power, and the first deputy of the President, is obliged to arrange for a new President to be elected within a maximum period of fifty days. In case of death of the first deputy to the President, or other matters which prevent him to perform his duties, or when the President does not have a first deputy, the Leader shall appoint another person in his place.



Article 132


During the period when the powers and responsibilities of the President are assigned to his first deputy or the other person in accordance with Article 131, neither can the ministers be interpellated nor can a vote of no-confidence be passed against them. Also, neither can any step be undertaken for a review of the Constitution, nor a national referendum be held.



SECTION 2. The President and Ministers



Article 133


Ministers will be appointed by the President and will be presented to the Assembly for a vote of confidence. With the change of Assembly, a new vote of confidence will not be necessary. The number of ministers and the jurisdiction of each will be determined by law.



Article 134


The President is the head of the Council of Ministers. He supervises the work of the ministers and takes all necessary measures to coordinate the decisions of the government. With the cooperation of the ministers, he determines the programme and policies of the government and implements the laws.


In the case of discrepancies, or interferences in the constitutional duties of the government agencies, the decision of the Council of Ministers at the request of the President shall be binding provided it does not call for an interpretation of or modification in the laws.


The President is responsible to the Assembly for the actions of the Council of Ministers.



Article 135


The ministers shall continue in office unless they are dismissed, or given a vote of no confidence by the Assembly as a result of their interpellation, or a motion for a vote of no-confidence against them.


The resignation of the Council of Ministers, or that of each of them shall be submitted to the President, and the Council of Ministers shall continue to function until such time as the new government is appointed.


The President can appoint a caretaker for a maximum period of three months for the ministries having no minister.



Article 136


The President can dismiss the ministers and in such a case he must obtain a vote of confidence for the new minister(s) from the Assembly. In case half of the members of the Council of Ministers are changed after the government has received its vote of confidence from the Assembly, the government must seek a fresh vote of confidence from the Assembly.



Article 137


Each of the ministers is responsible for his duties to the President and the Assembly, but in matters approved by the Council of Ministers as a whole, he is also responsible for the actions of the others.



Article 138


In addition to instances in which the Council of Ministers or a single minister is authorised to frame procedures for the implementation of laws, the Council of Ministers has the right to lay down rules, regulations, and procedures for performing its administrative duties, ensuring the implementation of laws, and setting up administrative bodies. Each of the ministers also has the right to frame regulations and issue circulars in matters within his jurisdiction and in conformity with the decisions of the Council of Ministers. However, the content of all such regulations must not violate the letter or the spirit of the law.


The government can entrust any portion of its task to the commissions composed of some ministers. The decisions of such commissions within the rules will be binding after the endorsement of the President.


The ratifications and the regulations of the government and the decisions of the commissions mentioned under this Article shall also be brought to the notice of the Speaker of the Islamic Consultative Assembly while being communicated for implementation so that in the event he finds them contrary to law, he may send the same stating the reason for reconsideration by the Council of Ministers.



Article 139


The settlement of claims relating to public and state property or the referral thereof to arbitration is in every case dependent on the approval of the Council of Ministers, and the Assembly must be informed of these matters. In cases where one party to the dispute is a foreigner, as well as in important cases that are purely domestic, the approval of the Assembly must also be obtained. Law will specify the important cases intended here.



Article 140


Allegations of common crimes against the President, his deputies, and the ministers will be investigated in common courts of justice with the knowledge of the Islamic Consultative Assembly.



Article 141


The President, the deputies to the President, ministers, and government employees cannot hold more than one government position, and it is forbidden for them to hold any kind of additional post in institutions of which all or a part of the capital belongs to the government or public institutions, to be a member of the Islamic Consultative Assembly, to practise the profession of attorney or legal adviser, or to hold the post of president, managing director, or membership of the board of directors of any kind of private company, with the exception of cooperative companies affiliated to the government departments and institutions.


Teaching positions in universities and research institutions are exempted from this rule.



Article 142


The assets of the Leader, the President, the deputies to the President, and ministers, as well as those of their spouses and offspring, are to be examined before and after their term of office by the head of the judicial power, in order to ensure they have not increased in a fashion contrary to law.



SECTION 3. The Army and the Islamic Revolution Guards Corps



Article 143


The Army of the Islamic Republic of Iran is responsible for guarding the independence and territorial integrity of the country, as well as the order of the Islamic Republic.



Article 144


The Army of the Islamic Republic of Iran must be an Islamic Army, i.e., committed to Islamic ideology and the people, and must recruit into its service individuals who have faith in the objectives of the Islamic Revolution and are devoted to the cause of realizing its goals.



Article 145


No foreigner will be accepted into the Army or security forces of the country.



Article 146


The establishment of any kind of foreign military base in Iran, even for peaceful purposes, is forbidden.



Article 147


In time of peace, the government must utilize the personnel and technical equipment of the Army in relief operations, and for educational and productive ends, and the Construction Jihad, while fully observing the criteria of Islamic justice and ensuring that such utilization does not harm the combat-readiness of the Army.



Article 148


All forms of personal use of military vehicles, equipment, and other means, as well as taking advantage of Army personnel as personal servants and chauffeurs or in similar capacities, are forbidden.



Article 149


Promotions in military rank and their withdrawal take place in accordance with the law.



Article 150


The Islamic Revolution Guards Corps, organized in the early days of the triumph of the Revolution, is to be maintained so that it may continue in its role of guarding the Revolution and its achievements. The scope of the duties of this Corps, and its areas of responsibility, in relation to the duties and areas of responsibility of the other armed forces, are to be determined by law, with emphasis on brotherly cooperation and harmony among them.



Article 151


In accordance with the noble Qur'anic verse:


[Persian Text omitted]


Prepare against them whatever force you are able to muster, and horses ready for battle, striking fear into God's enemy and your enemy, and others beyond them unknown to you but known to God ... (8:60).


the government is obliged to provide a programme of military training, with all requisite facilities, for all its citizens, in accordance with the Islamic criteria, in such a way that all citizens will always be able to engage in the armed defence of the Islamic Republic of Iran. The possession of arms, however, requires the granting of permission by the competent authorities.



CHAPTER X. Foreign Policy



Article 152


The foreign policy of the Islamic Republic of Iran is based upon the rejection of all forms of domination, both the exertion of it and submission to it, the preservation of the independence of the country in all respects and its territorial integrity, the defence of the rights of all Muslims, non-alignment with respect to the hegemonist superpowers, and the maintenance of mutually peaceful relations with all non-belligerent States.



Article 153


Any form of agreement resulting in foreign control over the natural resources, economy, army, or culture of the country, as well as other aspects of the national life, is forbidden.



Article 154


The Islamic Republic of Iran has as its ideal human felicity throughout human society, and considers the attainment of independence, freedom, and rule of justice and truth to be the right of all people of the world. Accordingly, while scrupulously refraining from all forms of interference in the internal affairs of other nations, it supports the just struggles of the mustad'afun against the mustakbirun in every corner of the globe.



Article 155


The government of the Islamic Republic of Iran may grant political asylum to those who seek it unless they are regarded as traitors and saboteurs according to the laws of Iran.



CHAPTER XI. The Judiciary



Article 156


The judiciary is an independent power, the protector of the rights of the individual and society, responsible for the implementation of justice, and entrusted with the following duties:







1.
investigating and passing judgement on grievances, violations of rights, and complaints; the resolving of litigation; the settling of disputes; and the taking of all necessary decisions and measures in probate matters as the law may determine;






2.
restoring public rights and promoting justice and legitimate freedoms:






3.
supervising the proper enforcement of laws;






4.
uncovering crimes; prosecuting, punishing, and chastising criminals; and enacting the penalties and provisions of the Islamic penal code;






5.
taking suitable measures to prevent the occurrence of crime and to reform criminals.





Article 157


In order to fulfil the responsibilities of the judiciary power in all the matters concerning judiciary, administrative and executive areas, the Leader shall appoint a just Mujtahid well versed in judiciary affairs and possessing prudence and administrative abilities as the head of the judiciary power for a period of five years who shall be the highest judicial authority.



Article 158


The head of the judiciary branch is responsible for the following:







1.
Establishment of the organizational structure necessary for the administration of justice commensurate with the responsibilities mentioned under Article 156.






2.
Drafting judiciary bills appropriate for the Islamic Republic.






3.
Employment of just and worthy judges, their dismissal, appointment, transfer, assignment to particular duties, promotions, and carrying out similar administrative duties, in accordance with the law.





Article 159


The courts of justice are the official bodies to which all grievances and complaints are to be referred. The formation of courts and their jurisdiction is to be determined by law.



Article 160


The Minister of Justice owes responsibility in all matters concerning the relationship between the judiciary, on the one hand, and the executive and legislative branches, on the other hand. He will be elected from among the individuals proposed to the President by the head of the judiciary branch.


The head of the judiciary may delegate full authority to the Minister of Justice in financial and administrative areas and for employment of personnel other than judges in which case the Minister of Justice shall have the same authority and responsibility as those possessed by the other ministers in their capacity as the highest ranking government executives.



Article 161


The Supreme Court is to be formed for the purpose of supervising the correct implementation of the laws by the courts, ensuring uniformity of judicial procedure, and fulfilling any other responsibilities assigned to it by law, on the basis of regulations to be established by the head of the judicial branch.



Article 162


The chief of the Supreme Court and the Prosecutor-General must both be just mujtahids well versed in judicial matters. They will be nominated by the head of the judiciary branch for a period of five years, in consultation with the judges of the Supreme Court.



Article 163


The conditions and qualifications to be fulfilled by a judge will be determined by law, in accordance with the criteria of fiqh.



Article 164


A judge cannot be removed, whether temporarily or permanently, from the post he occupies except by trial and proof of his guilt, or in consequence of a violation entailing his dismissal. A judge cannot be transferred or redesignated without his consent, except in cases when the interest of society necessitates it, that too, with the decision of the head of the judiciary branch after consultation with the chief of the Supreme Court and the Prosecutor General. The periodic transfer and rotation of judges will be in accordance with general regulations to be laid down by law.



Article 165


Trials are to be held openly and members of the public may attend without any restriction; unless the court determines that an open trial would be detrimental to public morality or discipline, or if in case of private disputes, both the parties request not to hold open hearing.



Article 166


The verdicts of courts must be well reasoned out and documented with reference to the articles and principles of the law in accordance with which they are delivered.



Article 167


The judge is bound to endeavour to judge each case on the basis of the codified law. In case of the absence of any such law, he has to deliver his judgement on the basis of authoritative Islamic sources and authentic fatawa. He, on the pretext of the silence of or deficiency of law in the matter, or its brevity or contradictory nature, cannot refrain from admitting and examining cases and delivering his judgement.



Article 168


Political and press offences will be tried openly and in the presence of a jury, in courts of justice. The manner of the selection of the jury, its powers, and the definition of political offences, will be determined by law in accordance with the Islamic criteria.



Article 169


No act or omission may be regarded as a crime with retrospective effect on the basis of a law framed subsequently.



Article 170


Judges of courts are obliged to refrain from executing statutes and regulations of the government that are in conflict with the laws or the norms of Islam, or lie outside the competence of the executive power. Everyone has the right to demand the annulment of any such regulation from the Court of Administrative Justice.



Article 171


Whenever an individual suffers moral or material loss as the result of a default or error of the judge with respect to the subject matter of a case or the verdict delivered, or the application of a rule in a particular case, the defaulting judge must stand surety for the reparation of that loss in accordance with the Islamic criteria, if it be a case of default. Otherwise, losses will be compensated for by the State. In all such cases, the repute and good standing of the accused will be restored.



Article 172


Military courts will be established by law to investigate crimes committed in connection with military or security duties by members of the Army, the Gendarmerie, the police, and the Islamic Revolution Guards Corps. They will be tried in public courts, however, for common crimes or crimes committed while serving the department of justice in executive capacity. The office of military prosecutor and the military courts form part of the judiciary and are subject to the same principles that regulate the judiciary.



Article 173


In order to investigate the complaints, grievances, and objections of the people with respect to government officials, organs, and statutes, a court will be established to be known as the Court of Administrative Justice under the supervision of the head of the judiciary branch. The jurisdiction, powers, and mode of operation of this court will be laid down by law.



Article 174


In accordance with the right of the judiciary to supervise the proper conducting of affairs and the correct implementation of laws by the administrative organs of the government, an organization will be constituted under the supervision of the head of the judiciary branch to be known as the National General Inspectorate. The powers and duties of this organization will be determined by law.



CHAPTER XII. Radio and Television



Article 175


The freedom of expression and dissemination of thoughts in the Radio and Television of the Islamic Republic of Iran must be guaranteed in keeping with the Islamic criteria and the best interests of the country.


The appointment and dismissal of the head of the Radio and Television of the Islamic Republic of Iran rests with the Leader. A council consisting of two representatives each of the President, the head of the judiciary branch and the Islamic Consultative Assembly shall supervise the functioning of this organization.


The policies and the manner of managing the organization and its supervision will be determined by law.



CHAPTER XIII. Supreme Council for National Security



Article 176


In order to safeguarding the national interests and preserving the Islamic Revolution, the territorial integrity and national sovereignty, a Supreme Council for National Security presided over by the President shall be constituted to fulfil the following responsibilities:







1.
Determining the defence and national security policies within the framework of general policies determined by the Leader.






2.
Coordination of activities in the areas relating to politics, intelligence, social, cultural and economic fields in regard to general defence and security policies.






3.
Exploitation of materialistic and intellectual resources of the country for facing the internal and external threats.




The Council shall consist of: heads of three branches of the government, chief of the Supreme Command Council of the Armed Forces, the officer in charge of the planning and budget affairs, two representatives nominated by the Leader, ministers of foreign affairs, interior, and information, a minister related with the subject, and the highest ranking officials from the Armed Forces and the Islamic Revolution's Guards Corps.


Commensurate with its duties, the Supreme Council for National Security shall form sub councils such as Defence Sub-council and National Security Sub-council. Each Sub council will be presided over by the President or a member of the Supreme Council for National Security appointed by the President.


The scope of authority and responsibility of the Sub-councils will be determined by law and their organizational structure will be approved by the Supreme Council for National Defence.


The decisions of the Supreme Council for National Security shall be effective after the confirmation by the Leader.



CHAPTER XIV. The Revision of the Constitution



Article 177


The revision of the Constitution of the Islamic Republic of Iran, whenever needed by the circumstances, will be done in the following manner:


The Leader issues an edict to the President after consultation with the Nation's Exigency Council stipulating the amendments or additions to be made by the Council for Revision of the Constitution which consists of:







1.
Members of the Guardian Council.






2.
Heads of the three branches of the government.






3.
Permanent members of the Nation's Exigency Council.






4.
Five members from among the Assembly of Experts.






5.
Ten representatives selected by the Leader.






6.
Three representatives from the Council of Ministers.






7.
Three representatives from the judiciary branch.






8.
Ten representatives from among the members of the Islamic Consultative Assembly.






9.
Three representatives from among the university professors.




The method of working, manner of selection and the terms and conditions of the Council shall be determined by law.


The decisions of the Council, after the confirmation and signatures of the Leader, shall be valid if approved by an absolute majority vote in a national referendum.


The provisions of Article 59 of the Constitution shall not apply to the referendum for the "Revision of the Constitution."


The contents of the Articles of the Constitution related to the Islamic character of the political system; the basis of all the rules and regulations according to Islamic criteria; the religious footing; the objectives of the Islamic Republic of Iran; the democratic character of the government; the wilayat al-'amr; the Imamate of Ummah; and the administration of the affairs of the country based on national referenda, official religion of Iran [Islam] and the school [Twelver Ja'fari] are unalterable.

